DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5, 8 and 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 2, 5 and 14 recite “the alignment film is positioned inside a second opening of the second insulating film”, but this limitation does not find explicit or inherent support in the disclosure and therefore is considered new matter. On the Remarks filed 10/05/2022 pgs. 6-7, Applicant explains that the alignment film is AF1 and that the second insulating film is 728B; as such, Applicant points to support of “positioned inside a second opening of the insulating film” to the opening in 728B in Fig. 31A formed to allow connection between the pixel electrode 751 and a source/drain of the transistor MC. However, the alignment film AF1 in Fig. 31A is shown as part of the cross-section X1-X2 in Fig. 27A which overlaps the gate driver GD outside the pixel area; and the “opening of the second insulating film” is shown in Fig. 31A as part of the cross-section X3-X4 of the sub-pixel in Fig. 27B. Thus, it is not clear or inherent from the drawings that the alignment film AF1 is the same film shown formed over the opening that connects 751 to a drain/source of transistor MC.  Even if one of ordinary skill in the art was to assume that the film shown over the pixel electrode 751 in cross-section X3-X4 in Fig. 31A is the alignment film AF1, it is still not evident from the figures that the film is positioned inside the opening, partly because the figure is too small at that point and because what is inside the opening is not labeled. Instead, the opening could include a filler or another layer.
Dependent claims 3-4, 8, 11-13 and 15-16 inherit the issues of their respective independent claim.
Dependent claim 4, recites “wherein the conductive film and the pixel electrode are position on the same plane” which finds support in Fig. 15C and par. 323, where the conductive film C1/C2 and pixel electrode 751 are in the same plane without an insulating film in-between.  However, independent claim 2 was amended to require “a second insulating film between the conductive film and the pixel electrode” which is not disclosed in conjunction with the embodiment of Fig. 15C.  In specific the insulating film in-between the conductive film and the pixel electrode is instead described in conjunction with the embodiment of Fig. 15B per par. 321-322. Therefore, claim 4 is considered new matter as a result of the amendment to claim 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. in US 2017/0153747 (hereinafter Yoon) in view of Kurokawa et al. in US 2011/0109592 (hereinafter Kurokawa) and Kimura et al. in US 2001/0010370 (hereinafter Kimura).

Regarding claim 2, Yoon discloses a display device  (Yoon’s par. 3) comprising: a signal line (Yoon’s Fig. 7 and par. 131: 714), a gate line (Yoon’s Fig. 7 and par. 128, 151: gate line formed with gate electrode 702), and a transistor (Yoon’s Fig. 7 and par. 128: TFT) over a substrate (Yoon’s Fig. 7 and par. 128: 700); a protective film (Yoon’s Fig. 7 and par. 133, 160: protective layer 720) over the signal line, the gate line, and the transistor (Yoon’s Fig. 7: 720 over 714, 702 and TFT as shown); a conductive film (Yoon’s Fig. 7 and par. 134: 770a or 750 per par. 136) over the protective film (Yoon’s Fig. 7: 770a over 720); a pixel electrode of a display element (Yoon’s Fig. 7 and par. 162: 740), over the protective film (Yoon’s Fig. 7: 740 over 720); and 
a liquid crystal over the pixel electrode (Yoon’s Fig. 3 and par. 94: liquid crystal over common electrode and pixel electrode which are 770a and 740 in Fig. 7); a second protective film (Yoon’s Fig. 7 and par. 134: protective layers 760/761) between the conductive film (Yoon’s Fig. 7: 770a, 750) and the pixel electrode (Yoon’s Fig. 7: 740); wherein the transistor comprises:
a semiconductor film (Yoon’s par. 154-155); a gate electrode (Yoon’s Figs. 7, 9B and par. 154: 702); a gate insulating film (Yoon’s Figs. 7, 9B and par. 154: 710) between the semiconductor film and the gate electrode (Yoon’s par. 154-155); and a source electrode and a drain electrode (Yoon’s Figs. 7, 9B and par. 155-156: 724 and 726), wherein the pixel electrode (Yoon’s Fig. 7: 740) is electrically connected to one of the source electrode and the drain electrode (Yoon’s Fig. 7 and par. 134: 740 to 724 through 770c) through a first opening (Yoon’s Fig. 7 and par. 134: C4) of the protective film (Yoon’s Fig. 7: see 720 not formed where 770c contact 724), wherein the conductive film (Yoon’s Fig. 7: 770a/750) has a function of an electrode of a touch sensor and a function of a common electrode of the display element (Yoon’s par. 135), wherein each of the conductive film has a slit (Yoon’s par. 114).
Yoon fails to explicitly disclose the protective films being insulating films, and Yoon fails to disclose the alignment film, the semiconductor film overlapping with the gate electrode and in contact with the source and drain electrodes, or each of the pixel electrodes having a slit.  
But, Yoon does disclose the protective layer separating the pixel electrodes and common lines from the data lines (Yoon’s Fig. 7: 720 separating 714 from 740 and 760 separating 740 from 770a) and the data lines having a function different from the common lines and the pixel electrodes (Yoon’s par. 10, 56: data lines supplied with data voltage from data driver, par. 81-82, 174: Vcom or touch drive signal to common electrodes and pixel voltage to pixel electrode). Thus, it would have been obvious to one of ordinary skill in the art that Yoon’s protective layers (Yoon’s Fig. 7: 720/760) are insulating films, in order to obtain the predictable result of insulating the data lines from the pixel and common electrodes (Yoon’s Fig. 7) in order to enable different functions of data driving (Yoon’s par. 56), pixel voltage supply (Yoon’s par. 82) and common voltage and touch drive signal supply (Yoon’s par. 81, 174) by the different electrodes without short-circuit.
Still Yoon fails to disclose the alignment film, the semiconductor film overlapping with the gate electrode or in contact with the source and drain electrodes, or each of the pixel electrodes having a slit.   
However, in the same field of endeavor of touch panels integrated into liquid crystal displays, Kurokawa discloses an alignment film positioned inside the opening of an insulating film (Kurokawa’s Fig. 6 and par. 144, 116: 511 over 507 in hole through 534) and the semiconductor film overlapping with the gate electrode and in contact with the source and drain electrodes (Kurokawa’s Fig. 18 and par. 121). Therefore, it would also have been obvious to one of ordinary skill in the art that Yoon’s display device includes an alignment film and for the semiconductor film to overlap with the gate electrode and to be in contact with the source and drain electrodes (as taught by Kurokawa), in order to obtain the benefit of aligning the liquid crystal molecules in certain direction (Kurokawa’s par. 149) as it is already Yoon’s intention to alight the liquid crystal molecules (Yoon’s par. 60) and the predictable result of a conventional positioning of the semiconductor layer with respect to the gate, drain and source of a transistor (Kurokawa’s Fig. 18 and par. 121).
Yet, Yoon in view of Kurokawa fail to explicitly disclose each of the pixel electrodes having a slit. 
Nevertheless, in the related field of endeavor of IPS, Kimura discloses both pixel electrodes and common electrodes having slits (Kimura’s Fig. 183B and par. 11: slits are formed between teeth of the comb of pixel electrode 1041 and common electrode 1014).
Therefore, it would also have been obvious to one of ordinary skill in the art to use Kimura’s comb-shape pixel and common electrodes in Yoon in view of Kurokawa’s display device, in order to obtain the predictable result of a configuration that works for in-plane switching (Kimura’s par. 11 and Yoon’s par. 114) and the benefit of improving yield and productivity (Kimura’s par. 31).  By doing such combination, Yoon in view of Kurokawa and Kimura disclose:
A display device  (Yoon’s par. 3) comprising: 
a signal line (Yoon’s Fig. 7 and par. 131: 714), a gate line (Yoon’s Fig. 7 and par. 128, 151: gate line formed with gate electrode 702), and a transistor (Yoon’s Fig. 7 and par. 128: TFT) over a substrate (Yoon’s Fig. 7 and par. 128: 700); 
an insulating film (Yoon’s Fig. 7 and par. 133, 160: protective layer 720 which upon combination is an insulator) over the signal line, the gate line, and the transistor (Yoon’s Fig. 7: 720 over 714, 702 and TFT as shown); 
a conductive film (Yoon’s Fig. 7 and par. 134, 136: 770a/750) over the first insulating film (Yoon’s Fig. 7: 770a over 720); 
a pixel electrode of a display element (Yoon’s Fig. 7 and par. 162: 740), over the first insulating film (Yoon’s Fig. 7: 740 over 720); and 
a liquid crystal over the pixel electrode (Yoon’s Fig. 3 and par. 94: liquid crystal over common electrode and pixel electrode which are 770a and 740 in Fig. 7);
a second insulating film (Yoon’s Fig. 7 and par. 134: protective layers 760/761 which upon combination is an insulator) between the conductive film (Yoon’s Fig. 7: 770a/750) and the pixel electrode (Yoon’s Fig. 7: 740); and 
an alignment film below the liquid crystal (Kurokawa’s par. 144 and Fig. 6: see 511 below 508),
wherein the transistor comprises:
a semiconductor film (Yoon’s par. 154-155);
a gate electrode (Yoon’s Figs. 7, 9B and par. 154: 702) overlapping with the semiconductor film (Kurokawa’s Fig. 18 and par. 121);
a gate insulating film (Yoon’s Figs. 7, 9B and par. 154: 710) between the semiconductor film and the gate electrode (Yoon’s par. 154-155); and
a source electrode and a drain electrode in contact with the semiconductor film (Yoon’s Figs. 7, 9B and par. 155-156: 724 and 726 formed in contact with semiconductor film per Kurokawa’s Fig. 18 and par. 121),
wherein the pixel electrode (Yoon’s Fig. 7: 740) is electrically connected to one of the source electrode and the drain electrode (Yoon’s Fig. 7 and par. 134: 740 to 724 through 770c) through a first opening (Yoon’s Fig. 7 and par. 134: C4) of the first insulating film (Yoon’s Fig. 7: see 720 not formed where 770c contact 724),
wherein the alignment film is positioned inside a second opening of the second insulating film (Kurokawa’s Fig. 6 and par. 144, 116: 511 over 507 in hole through 534),
wherein the conductive film (Yoon’s Fig. 7: 770a/750) has a function of an electrode of a touch sensor and a function of a common electrode of the display element (Yoon’s par. 135),
wherein each of the conductive film and the pixel electrode has a slit (Yoon’s par. 114 and upon combination with Kimura’s Fig. 183B and par. 11: slit formed by teeth of comb-shaped electrodes for IPS).

Regarding claim 3, Yoon in view Kurokawa and Kimura disclose wherein the conductive film is positioned over the pixel electrode (Yoon’s Fig. 7: 770a over 740). 

Regarding claim 4, Yoon in view Kurokawa and Kimura fail to disclose in the embodiment of Yoon’s Fig. 7, the conductive film and the pixel electrode positioned on the same plane. However, because Yoon does disclose another embodiment (Yoon’s Fig. 3) where the conductive film and the pixel electrode positioned on the same plane (Yoon’s Fig. 3 and par. 93: see sensing line 412 on the same plane as pixel electrode 410); thus it would have been obvious to one of ordinary skill in the art that Yoon’s Fig. 7 conductive film 750 be positioned in the same plane as the pixel electrode 740 (as taught by Yoon’s Fig. 3), in order to obtain the predictable result of a configuration of sensing line/ pixel electrode already disclosed by Yoon (Yoon’s Fig. 3).

Regarding claim 12, Yoon in view Kurokawa and Kimura disclose wherein the second opening (Kurokawa’s Fig. 6 and par. 144: hole shown for connecting pixel electrode 507 to transistor 503 equivalent to C4 in Yoon’s Fig. 7) of the second insulating film (Kurokawa’s Fig. 6 and par. 116: 534 equivalent to 760/761 in Yoon’s Fig. 7) overlaps with the pixel electrode (Kurokawa’s Fig. 6 and par. 144: 507 equivalent to 740 in Yoon’s Fig. 7) and one of the source electrode and the drain electrode (Kurokawa’s Fig. 6 and par. 144: see 503 drain as shown in Fig. 18: see D and 740 to 720 in Yoon’s Fig. 7).

Claims 5, 11, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al. in US 2015/0220208 (hereinafter Noguchi) in view of Kurokawa et al. in US 2011/0109592 (hereinafter Kurokawa).

 Regarding claims 5 and 14, Noguchi disclose a display device (Noguchi’s Fig. 1 and par. 43) comprising: a signal line (Noguchi’s Figs. 1-2 and par. 45: S), a gate line (Noguchi’s Figs. 1-2 and par. 45, 55: G), and a transistor (Noguchi’s Fig. 1 and par. 46, 55: switches SW) over a substrate (Noguchi’s Figs. 1-2 and par. 55: 10); a first insulating film (Noguchi’s Fig. 2 and par. 56: 12) over the signal line (Noguchi’s Fig. 2: S), the gate line (Noguchi’s Fig. 2 and par. 55: gate line between 10 and 11, thus 12 over it), and the transistor (Noguchi’s Fig. 2 and par. 55: gate electrode between 10 and 11 and drain and source electrodes on 11, thus 12 over it); a conductive film (Noguchi’s Fig. 2 and par. 53, 56: COME) over the first insulating film (Noguchi’s Fig. 2: 12); a pixel electrode (Noguchi’s Figs. 1-2 and par. 57: PE) of a display element (Noguchi’s Fig. 1 and par. 45-46: see PE of PX), over the first insulating film (Noguchi’s Fig. 2: 12); a liquid crystal over the pixel electrode (Noguchi’s Fig. 2 and par. 52: LQ); a second insulating film (Noguchi’s Fig. 2 and par. 57: 13) between the conductive film (Noguchi’s Fig. 2: COME) and the pixel electrode (Noguchi’s Fig. 2: PE); and an alignment film (Noguchi’s Fig. 2 and par. 57: AL1) below the liquid crystal (Noguchi’s Fig. 2: LQ), wherein the transistor comprises: a semiconductor film (Noguchi’s par. 55); a gate electrode (Noguchi’s par. 55); a source electrode and a drain electrode (Noguchi’s par. 55); wherein the pixel electrode (Noguchi’s Fig. 2: PE) is positioned over the conductive film (Noguchi’s Fig. 2: COME), wherein the conductive film (Noguchi’s Figs. 1-2: COME) has a function of one electrode of a touch sensor (Noguchi’s Figs. 11 and par. 104, 106, 108, 111, 122, 124, 132: COME for self-detection) and a function of a common electrode of the display element (Noguchi’s Fig. 1 and par. 49), and wherein the conductive film (Noguchi’s Fig. 11: COME) is configured to be capacitively coupled to an approaching object (Noguchi’s Fig. 11 and par. 111: see Cx2 between finger and COME. Self-mode is explained in Figs. 4 per par. 67-68) which functions as the other electrode of the touch sensor (Noguchi’s Figs. 11 and par. 104, 106, 108, 111, 122, 124, 132).
Noguchi fails to explicitly disclose the gate electrode overlapping with the semiconductor film; a gate insulating film between the semiconductor film and the gate electrode; the source and drain electrodes in contact with the semiconductor film, and Noguchi fails to disclose the alignment film is positioned inside a second opening of the second insulating film.
However, in the same field of endeavor of touch panels integrated into liquid crystal displays, Kurokawa discloses the gate electrode overlapping with the semiconductor film (Kurokawa’s Fig. 18 and par. 121); a gate insulating film between the semiconductor film and the gate electrode (Kurokawa’s Fig. 18 and par. 121); the source and drain electrodes in contact with the semiconductor film (Kurokawa’s Fig. 18 and par. 121); and an alignment film positioned inside the opening of an insulating film (Kurokawa’s Fig. 6 and par. 144, 116: 511 over 507 in hole through 534). Therefore, it would have been obvious to one of ordinary skill in the art for Noguchi’s display device switches to include a configuration as disclosed by Kurokawa’s Fig. 18 and for Noguchi’s alignment film to be positioned inside the opening of an insulating film (as taught by Kurokawa), in order to obtain the predictable result of a conventional positioning of the semiconductor layer with respect to the gate, drain and source of a transistor (Kurokawa’s Fig. 18 and par. 121), and the predictable result of connecting the pixel electrode to the transistor (Kurokawa’s Fig. 6 and par. 144) which requires a hole through the insulating film and thus the alignment film would be positioned over the hole (as shown in Kurokawa’s Fig. 6: see 511 over 507 in hole through 534).  
By doing such combination, Noguchi in view of Kurokawa disclose:
A display device (Noguchi’s Fig. 1 and par. 43) comprising:
 a signal line (Noguchi’s Figs. 1-2 and par. 45: S), a gate line (Noguchi’s Figs. 1-2 and par. 45, 55: G), and a transistor (Noguchi’s Fig. 1 and par. 46, 55: switches SW) over a substrate (Noguchi’s Figs. 1-2 and par. 55: 10); 
a first insulating film (Noguchi’s Fig. 2 and par. 56: 12) over the signal line (Noguchi’s Fig. 2: S), the gate line (Noguchi’s Fig. 2 and par. 55: gate line between 10 and 11, thus 12 over it), and the transistor (Noguchi’s Fig. 2 and par. 55: gate electrode between 10 and 11 and drain and source electrodes on 11, thus 12 over it); 
a conductive film (Noguchi’s Fig. 2 and par. 53, 56: COME) over the first insulating film (Noguchi’s Fig. 2: 12); 
a pixel electrode (Noguchi’s Figs. 1-2 and par. 57: PE) of a display element (Noguchi’s Fig. 1 and par. 45-46: see PE of PX), over the first insulating film (Noguchi’s Fig. 2: 12); 
a liquid crystal over the pixel electrode (Noguchi’s Fig. 2 and par. 52: LQ);
a second insulating film (Noguchi’s Fig. 2 and par. 57: 13) between the conductive film (Noguchi’s Fig. 2: COME) and the pixel electrode (Noguchi’s Fig. 2: PE); and
an alignment film (Noguchi’s Fig. 2 and par. 57: AL1) below the liquid crystal (Noguchi’s Fig. 2: LQ),
wherein the transistor comprises:
a semiconductor film (Noguchi’s par. 55);
a gate electrode (Noguchi’s par. 55) overlapping with the semiconductor film (Kurokawa’s Fig. 18 and par. 121);
a gate insulating film between the semiconductor film and the gate electrode (Kurokawa’s Fig. 18 and par. 121); and
a source electrode and a drain electrode (Noguchi’s par. 55) in contact with the semiconductor film (Kurokawa’s Fig. 18 and par. 121),
wherein the alignment film (Noguchi’s Fig. 2: AF1 equivalent to 511 in Kurokawa’s Fig. 6 per par. 144) is positioned inside a second opening (Kurokawa’s Fig. 6 and par. 144: hole shown for connecting pixel electrode 507 to transistor 503) of the second insulating film (Noguchi’s Fig. 2: 13 which is equivalent to 534 in Kurokawa’s Fig. 6 per par. 144, 116);
wherein the pixel electrode (Noguchi’s Fig. 2: PE) is positioned over the conductive film (Noguchi’s Fig. 2: COME),
wherein the conductive film (Noguchi’s Figs. 1-2: COME) has a function of one electrode of a touch sensor (Noguchi’s Figs. 11 and par. 104, 106, 108, 111, 122, 124, 132: COME for self-detection) and a function of a common electrode of the display element (Noguchi’s Fig. 1 and par. 49), and
wherein the conductive film (Noguchi’s Fig. 11: COME) is configured to be capacitively coupled to an approaching object (Noguchi’s Fig. 11 and par. 111: see Cx2 between finger and COME. Self-mode is explained in Figs. 4 per par. 67-68) which functions as the other electrode of the touch sensor (Noguchi’s Figs. 11 and par. 104, 106, 108, 111, 122, 124, 132).

Regarding claim 11, Noguchi in view of Kurokawa disclose wherein the signal line intersects with the gate line (Noguchi’s Fig. 1 and par. 45).

Regarding claims 13 and 16, Noguchi in view of Kurokawa disclose wherein the second opening (Kurokawa’s Fig. 6 and par. 144: hole shown for connecting pixel electrode 507 to transistor 503) of the second insulating film (Noguchi’s Fig. 2: 13 which is equivalent to 534 in Kurokawa’s Fig. 6 per par. 144, 116) overlaps with the pixel electrode (Kurokawa’s Fig. 6 and par. 144: 507 equivalent to PE in Noguchi’s Fig. 2) and one of the source electrode and the drain electrode (Kurokawa’s Fig. 6 and par. 144: see 503 drain as shown in Fig. 18: see D).

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi in view of Kurokawa as applied above, in further view of Kim et al. in US 2017/0185196 (hereinafter Kim).
Noguchi in view of Kurokawa fail to disclose wherein one of the pixel electrode and the conductive film has a slit while the other of the pixel electrode and the conductive film does not have a slit. However, in the same field of endeavor of displays with touch sensors, Kim discloses the pixel electrode having a slit (Kim’s Fig. 6A and par. 115: see slits in PXL and Fig. 17 per par. 300: slits from comb) while the conductive film does not have a slit (Kim’s Fig. 2 and par. 80, 113: see blocks B1-B9 without slits).
Therefore, it would have been obvious to one of ordinary skill in the art to use a pixel with a slit and a common without a slit (as taught by Kim) in Noguchi in view of Kurokawa’s device, in order to obtain the predictable result of generating electrical field in conjunction with the overlapping common electrode block (Kim’s par. 115) and the benefit of a better aperture ratio (Kim’s par. 300).

Response to Arguments
Applicant’s arguments with respect to claim(s) 2 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see above rejection which was amended to address the added limitation and where a new reference to Kurokawa was used.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621